



COURT OF APPEAL FOR ONTARIO

CITATION:
Baradaran v. Tarion Warranty Corporation, 2015 ONCA
    490

DATE: 20150629

DOCKET: C59760

Simmons, Cronk and Blair JJ.A.

BETWEEN

Manoucher Baradaran

Appellant

(Plaintiff)

and

Tarion
    Warranty Corporation, Roger Boyd,

Abbassgholi
    Nasseri, Master Custom Homes Inc.

Respondents

(Defendants)

Manoucher Baradaran, in person

Sophie Vlahakis, for the respondent Tarion Warranty
    Corporation

Howard Shankman, for the respondents Master Custom Homes
    Inc. and Abbassgholi Nasseri

Heard and released orally: June 11, 2015

On appeal from the order of Justice F.L. Myers of the
    Superior Court of Justice, dated November 26, 2014.

ENDORSEMENT

[1]

The appellant appeals from an order requiring that he pay certain
    outstanding costs orders by February 1, 2015 failing which the respondents may
    move in writing without notice to dismiss the action.  The order further
    provides that pending payment of the outstanding costs orders, the action is
    stayed.

[2]

This court has jurisdiction only to hear appeals from final orders, not
    interlocutory orders.  Interlocutory orders are essentially orders that do not
    determine any substantive matter in the action.

[3]

The respondents contend that the order appealed from is interlocutory
    and that the appeal route is to the Divisional Court with leave.  We agree. 
    The order under appeal did not determine any substantive matter in the action. 
    Moreover, it remains open to the appellant to proceed with the action so long
    as he complies with the terms of the order.  Although the action may be
    dismissed if the appellant fails to comply with the order, that does not change
    the interlocutory character of the order under appeal.  See
Inforica Inc. v.
    CGI Information Systems and Management Consultants Inc.
, 2009 ONCA 642 and
Bilich v. Toronto Police Services Board
, 2015 ONCA 149.

[4]

The appeal is therefore quashed.  Costs to the respondents Master Custom
    Homes Inc. and Abbassgholi Nasseri, fixed in the amount of $7,294.30, inclusive
    of disbursements and taxes, and to Tarion Warranty Corporation, fixed in the
    amount of $2,600, inclusive of disbursements and taxes.  Approval by the
    appellant of the formal order of this court is hereby dispensed with.

Janet Simmons
    J.A.

E.A. Cronk J.A.

R.A. Blair


